ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that BEN W. PAYTON of COLONIA, who was admitted to the bar of this State in 1992, should be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4(a) (failure to keep client reasonably informed), RPC 1.5(b) (failure to employ retainer agreement), RPC 3.2 (failure to expedite litigation), and RPC 8.1(b) (failure to cooperate with ethics authorities),
And the Disciplinary Review Board further having concluded that respondent should practice under the supervision of a practicing attorney for a period of one year;
And good cause appearing;
It is ORDERED that BEN W. PAYTON is hereby reprimanded; and it is further
ORDERED that respondent practice under the supervision of a practicing attorney approved by the Office of Attorney Ethics for a period of one year and until the further order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.